internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-137106 date date legend parent target target sub country x target shareholder country y target shareholder country z target shareholder joint_venture new parent merger sub principal members state a business a business b business c business d business e brand country w country x country y country z region a a b c d e f g h i j k transition_period transition date date date date dear this letter responds to parent’s authorized representative’s letter dated date requesting certain rulings under sec_368 and sec_351 of the internal_revenue_code_of_1986 as amended the code with respect to a series of proposed transactions additional information was received in letters dated date date date date date date and date the material information submitted is summarized below parent a state a non-stock membership corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return parent is engaged in business a operations worldwide including in region a as a non-stock corporation parent is owned by its principal members which under parent’s organizational documents have voting rights in parent and rights to share in the proceeds of a liquidation of parent equity rights in the past principal members’ equity rights have been adjusted annually based on a formula parent and its principal members enter into licensing arrangements that permit the principal members to conduct business b under parent brands principal members’ rights as licensees licensee rights are embodied in parent’s organizational documents in policies rules and regulations promulgated by parent and in individual license agreements with parent parent also has non-principal affiliate members which have no equity rights and which conduct business b operations through affiliation with principal members parent earns revenues by charging its members transaction fees and assessments target is a country w corporation target conducts business a in region a target’s capital stock is owned by approximately a shareholders parent which owns b of target’s stock conducts its business a operations in region a through a strategic alliance with target under the alliance parent has granted exclusive licensing rights in region a for certain parent brands and target is responsible for conducting certain aspects of parent’s business a operations in region a except for country x target shareholder and country z target shareholder all of target’s shareholders are or will be at the time of the proposed transactions principal members of parent that will be treated as region a principal members for purposes of the proposed transactions country x target shareholder is a country x corporation that owns approximately c of target’s stock country x target shareholder is not a principal member of parent however all of the shareholders of country x target shareholder are or will be at the time of the proposed transactions principal members of parent country y target shareholder is a country y corporation that owns approximately c of target’s stock country y target shareholder is a principal member of parent country z target shareholder is a country z company that owns approximately d of target’s stock country z target shareholder is not and is not eligible to become a principal member of parent as described below country z target shareholder will not participate in the proposed transactions on the same basis as other target shareholders target sub is a country w corporation that is owned by target and by parent target sub is engaged in business c in region a joint_venture is a state a stock corporation owned by each of parent and target joint_venture was formed for the purpose of conducting business d for what are represented to be valid business reasons parent has determined that it will convert to a holding_company structure and through the holding_company acquire directly and indirectly the shares of target stock not already owned by parent to effectuate the foregoing parent proposes the following transactions i ii nominees of parent have organized new parent a state a stock corporation nominees of new parent have organized merger sub a state a non-stock membership corporation iii new parent will purchase for dollar_figuree in cash plus transaction expenses all of the shares of target stock owned by country z target shareholder iv new parent will purchase for approximately dollar_figuref in cash g shares of the target stock owned by country y target shareholder v parent will amend its organizational documents to create class a memberships and a single class b membership the recapitalization class a memberships will include that part of the licensee rights embodied in parent’s organizational documents new licensee rights the single class b membership will include all current equity rights in parent including an explicit right to receive dividends new equity rights vi merger sub will merge with parent in a statutory merger under state a law with parent surviving the conversion each parent principal member will receive in exchange for its principal membership a shares of new parent class a voting common_stock and class b voting common_stock and b a class a membership in parent the terms and conditions of the class a shares and the class b shares are identical in all material respects the shares of new parent class a and class b common_stock issued in the exchange will be allocated to principal members in proportion to their equity rights in parent as of date parent will issue directly to new parent the single class b membership in parent vii each target shareholder other than parent and country x target shareholder will transfer its shares of target stock and each shareholder of country x target shareholder will transfer its shares of country x target shareholder stock to new parent in exchange for shares of new parent class a common_stock and class b common_stock the integration and together with the conversion the holding_company transactions shares of new parent class a common_stock and class b common_stock issued in the integration will be allocated in proportion to the shareholders’ respective interests in target except as to two of the target shareholders where the disproportionate issuance will not exceed two-tenths of one percent of new parent shares and the shareholders of country x target shareholder where the disproportionate issuance will not exceed one percent of new parent shares viii the shares of new parent class a common_stock and class b common_stock issued in the holding_company transactions will be divided into a region a pool and a non-region a pool contemporaneously with and as an integral component of the holding_company transactions those shares will be initially reallocated to the new parent shareholders within each of the regional pools in accordance with a new formula the new formula the shares of new parent stock allocated to each principal member will consist of h class a common_stock and i class b common_stock during the transition_period except for share transfers permitted in certain limited circumstances shareholders will retain their shares regardless of changes in their new formula calculations during that period ix on the transition date and except as described in paragraph x below a each share of new parent class b common_stock will convert to a share of new parent class a common_stock b all shares of class a common_stock will be reallocated between the region a and non-region a regions and c each shareholder within each of the regional pools will be allocated shares of class a common_stock in accordance with its new formula calculation for the last twelve months of the transition_period shareholders whose initial closing share allocations decrease as a result of the transition_period reallocation will return shares initially allocated to them to new parent for which new parent may pay an amount equal to the shares’ par_value and new parent will deliver shares to shareholders whose initial share allocations increase x on the transition date a limited number of shares of new parent class b common_stock may not convert to shares of class a common_stock or be reallocated the parties will designate any such shares business e brand stock shares of business e brand stock will lose their voting rights until the second anniversary of the transition date on the second anniversary of the transition date all shares of business e brand stock will convert to shares of class a common_stock thereby regaining their voting rights and may be reallocated among new parent shareholders parent has made the following representations with respect to the recapitalization a b c d e parent has not redeemed or otherwise acquired any of its principal memberships during the last five years except that when a member has disposed of or otherwise ceased to conduct its business a operations its membership has been terminated without payment of consideration by parent parent has no plan or intention to redeem or otherwise reacquire any new equity rights following the recapitalization the fair_market_value of the new equity rights deemed held by each parent member following the recapitalization will approximately equal the fair_market_value of the equity rights held by such parent member before the recapitalization to the best knowledge of parent management other than pursuant to the conversion none of the parent principal members has any plan or intention to sell or otherwise dispose_of new equity rights following the recapitalization no property other than parent memberships will be involved in the recapitalization no securities will be issued exchanged or surrendered in the recapitalization f g h i j k l parent will continue to conduct business operations after the recapitalization parent and its members will each pay their own expenses if any incurred in connection with the recapitalization the recapitalization is a single isolated transaction and is not a part of a plan to periodically increase the proportionate interest of any parent member in the assets or earnings_and_profits of parent the recapitalization will occur pursuant to a plan_of_reorganization agreed upon before the recapitalization parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 parent management has no plan intention or formal or informal understanding to change the voting rights or powers of the new equity rights as established in the recapitalization no dividends of cash or equity rights have been paid_by parent in respect of its membership interests during the past years parent has issued equity rights when new principal members have joined parent and parent has increased the equity rights of principal members in connection with its annual adjustment of principal members’ equity rights m at the time of the recapitalization parent will not have outstanding any options warrants convertible securities or other rights that are convertible into any class of membership in parent n o p q the parent principal members will not actually receive any interest in the new equity rights which will be issued directly to new parent in the conversion none of the new equity rights deemed received by parent members in the recapitalization will be for services rendered or to be rendered parent will be treated under applicable state law as the same corporation following the recapitalization and its corporate existence will continue uninterrupted immediately before the recapitalization parent will not be a u s real_property holding corporation usrphc within the meaning of sec_897 parent has made the following representations with respect to the holding_company transactions a b c d e f g h i no stock_or_securities will be issued for services rendered to or for the benefit of new parent in connection with the proposed transaction new parent shares will be allocated to shareholders based on their new formula calculations no stock_or_securities will be issued for indebtedness of new parent that is not evidenced by a security or for interest on indebtedness of new parent that accrued on or after the beginning of the transferors’ holding_period for the debt none of the membership interests or stock to be transferred is sec_306 stock within the meaning of sec_306 the transfer is not the result of the solicitation by a promoter broker or investment house none of the transferors will retain any rights in the property transferred to new parent there is no indebtedness between any transferor and new parent and there will be no indebtedness created in favor of any transferor as a result of the transaction there will be indebtedness between parent and certain of its principal members in the form of trade payables incurred in the ordinary course of business and subordinated indebtedness of parent issued in part to principal members in the form of notes on date bearing interest at a rate per annum of j with a stated maturity of date the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined except for the issuance of any later-issued shares or the return of any returnable shares all exchanges will occur on approximately the same date except for any returnable shares any shares repurchased from a shareholder whose membership in parent is terminated or any shares purchased to facilitate shareholder compliance with share ownership limitations there is no plan or intention on the part of new parent to redeem or otherwise reacquire any of its stock issued in the holding_company transactions taking into account any issuance of later-issued shares of new parent stock any issuance of stock for services the exercise of any new parent stock_rights warrants or subscriptions a public offering of new parent stock and the sale exchange transfer by gift or other_disposition of any of the stock of new parent held by any transferor after the transfer the transferors will be in control of new parent within the meaning of sec_368 each transferor will receive stock with a fair_market_value approximately equal to the fair_market_value of the property transferred or deemed transferred to new parent new parent shares will be allocated to shareholders based on their new formula calculations new parent will remain in existence and will use the property transferred to it in its trade_or_business there is no plan or intention by new parent to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transactions will pay its own expenses if any incurred in connection with the proposed transactions new parent will not be an investment_company within the meaning of sec_351 and sec_1_351-1 to the best knowledge of parent no transferor is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and no stock_or_securities of new parent will be used to satisfy the indebtedness of such debtor new parent will not be a personal_service_corporation within the meaning of sec_269a neither parent nor new parent will claim a deduction in respect of any shares of new parent stock issued in the proposed transactions including any such shares issued on the transition date or on the second anniversary of the transition date all of the stock will be issued within five years and one fiscal quarter from the date of initial issuance some stock is not being issued immediately because the parties are currently unable to agree on the relative values of the businesses in the region a and non-region a regions accordingly the allocation based on new formula calculations is deferred until an appropriate future date j k l m n o p q r s t the maximum number of shares to be issued in the exchange is stated u v w x y z treating new parent class a common_stock and class b common_stock as a single class of stock for this purpose more than of the shares of each class of stock that may be issued to the shareholders in each of the region a and non-region a regions will be issued in the initial distribution the new parent bylaws prohibit assignment of the right to receive later-issued shares except in connection with a shareholder’s transfer of its shares of new parent common_stock the right to receive later-issued stock will not give rise to the receipt of anything other than additional shares of new parent stock the issuance of additional shares will not be triggered by an event that is within the shareholders’ control the issuance of additional shares will not be triggered by any change in tax_liability increase or decrease resulting from an internal_revenue_service audit of the shareholders or corporation either a as to the sec_351 transaction involving later-issued shares or b as to any sec_351 transaction involving persons related within the meaning of sec_267 the number of additional shares to be issued will be determined by the new formula calculations which are based on objective and readily ascertainable data aa new parent has no plan or intention to issue stock other than in exchange for stock or assets or in connection with the admission by parent of new members bb some new parent shares are subject_to return to new parent because the parties are currently unable to agree on the relative values of the businesses in the region a and non-region a regions accordingly the allocation based on new formula calculations is deferred until an appropriate future date cc stock subject_to return will appear as issued and outstanding on the balance_sheet of new parent and be legally outstanding under applicable state law dd although new parent does not expect to declare or pay any dividends during the relevant period any dividends_paid on the stock will be distributed currently to the exchanging shareholders ee all voting rights of the stock other than those not permitted to be exercised because under the new parent charter and bylaws a shareholder may not exercise more than k of new parent’s total voting power for the election of directors will be exercisable by or on behalf of the shareholders or their authorized agents ff the shares are not subject_to any restrictions requiring their return to the issuing_corporation because of death failure to continue employment or similar restrictions except that if a shareholder’s membership in parent is terminated before the transition date new parent may purchase the shareholder’s shares for par_value and if a shareholder’s membership in parent is terminated after the transition date new parent may repurchase the shareholder’s shares for book_value gg all of the stock will be released from the arrangement within five years and one fiscal quarter from the date_of_issuance hh treating new parent class a common_stock and class b common_stock as a single class of stock for this purpose no more than of the shares of each class of stock issued to the shareholders in each of the region a and non- region a regions excluding any later-issued shares described above will be subject_to forfeiture to new parent ii jj the return of the stock will not be triggered by an event that is within the shareholders’ control the return of stock will not be triggered by any change in tax_liability increase or decrease resulting from an internal_revenue_service audit of the shareholders or corporation either a as to the sec_351 transaction in which the returnable shares will be issued or b as to any sec_351 transaction involving persons related within the meaning of sec_267 kk the number of shares to be returned is determined by the new formula calculations which are based on objective and readily ascertainable data based solely on the information submitted and the representations made we have concluded with respect to the proposed transactions that pursuant to the recapitalization each principal member of parent will be treated as i exchanging its current equity rights for new equity rights and ii exchanging its current licensee rights for new licensee rights pursuant to the conversion each principal member of mastercard will be treated as transferring its new equity rights to new parent solely in exchange for shares of new parent class a common_stock and class b common_stock based solely on the information submitted and the representations made we have concluded with respect to the recapitalization that for federal_income_tax purposes the equity rights associated with current parent principal membership and the new equity rights resulting from the recapitalization will each be treated as stock of parent insofar as it relates to the deemed exchange of equity rights for new equity rights the recapitalization will qualify as a reorganization within the meaning of sec_368 parent will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by a parent principal member as a result of the deemed exchange of equity rights for new equity rights pursuant to the recapitalization sec_354 no gain_or_loss will be realized by parent or any parent principal member as a result of an exchange or modification of licensee rights pursuant to the recapitalization sec_1001 the basis of a parent member in the new equity rights resulting from the recapitalization will equal the basis of such member in the equity rights associated with current parent principal membership immediately before the recapitalization sec_358 the holding_period of a parent member for the new equity rights resulting from the recapitalization will include the period during which the member held the equity rights associated with its current parent principal membership provided that the equity rights are held as a capital_asset on the date of the recapitalization sec_1223 no gain_or_loss will be recognized by parent as a result of the recapitalization sec_1032 based solely on the information submitted and the representations made we have concluded with respect to the holding_company transactions that no gain_or_loss will be recognized by a parent principal member on the deemed transfer of its new equity rights or by a shareholder of target or country x target shareholder on the transfer of its shares of target or country x target shareholder stock to new parent solely in exchange for new parent stock taking into consideration any surrender of shares or receipt of additional shares of new parent stock as a result of a reallocation of shares of new parent stock sec_351 parent principal members and shareholders of target or country x target shareholder that receive cash in addition to new parent stock will recognize gain if any but not loss in an amount not to exceed the amount of cash received sec_351 no gain_or_loss will be recognized when shares of new parent class b common_stock are converted to shares of class a common_stock sec_351 sec_1036 no gain_or_loss will be recognized by new parent on the receipt of the new equity rights and the shares of target and country x target shareholder stock in exchange for shares of new parent stock sec_1032 the affiliated_group_of_corporations filing a consolidated federal_income_tax return of which parent is the common parent immediately before the proposed transactions will remain in existence after consummation of the proposed transactions with new parent as the common parent revrul_82_152 1982_2_cb_205 for purposes of sec_1_1502-31 and sec_1_1502-33 the holding_company transactions will be a group structure change new parent’s basis in the new equity rights in parent will be parent’s net asset basis as determined under sec_1_1502-31 subject_to the adjustments described in sec_1_1502-31 new parent’s basis in the target and country x target shareholder stock it receives in the integration will be the same as the basis of that stock in the hands of the exchanging shareholders of target and country x target shareholder immediately before the holding_company transactions sec_362 immediately after new parent becomes the new common parent the earnings_and_profits of new parent will be adjusted to reflect the earnings_and_profits of parent immediately before parent ceases to be the common parent as if new parent had succeeded to the earnings_and_profits of parent in a transaction described in sec_381 sec_1_1502-33 the basis of a parent principal member or a shareholder of target or country x target shareholder in the shares of new parent stock received will be the same as the basis of the parent principal member in the new equity rights or the shareholder of target or country x target shareholder in the shares of target or country x target shareholder stock as the case may be held immediately before the transfer decreased by the amount of any money received and increased by the amount of any gain recognized on the exchange sec_358 the holding_period for the shares of new parent stock received by a parent principal member or a shareholder of target or country x target shareholder will include the holding_period during which the new equity rights were deemed held or the shares of target or country x target shareholder stock were held provided that the new equity rights are deemed held or the target or country x target shareholder stock is held as a capital_asset on the date of the transfer sec_1223 the holding_period for the new equity rights and the shares of target and country x target shareholder stock in the hands of new parent will include any period during which the new equity rights and the shares of target or country x target shareholder stock were held by a parent member or a shareholder of target or country x target shareholder respectively sec_1223 except as expressly provided herein no opinion is expressed as to the tax treatment of the proposed transactions under other provisions of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by this ruling letter specifically we express no opinion regarding whether the amounts if any charged by parent to a principal member for the right to use brands trademarks trade names or any other intangible_property within the meaning of sec_936 are arm's length prices consistent with sec_482 in accordance with a power_of_attorney on file in this office copies of this ruling letter are being sent to your authorized representatives this ruling letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the proposed transactions are completed by sincerely yours associate chief_counsel corporate ___________________________ michael j wilder senior technician reviewer cc corp cc
